   Case 19-02134-GLT             Doc 477  Filed 06/11/21 Entered 06/11/21 15:51:09        Desc Main
                                         Document
                                 IN THE UNITED STATES  Page 1 of 2
                                                         BANKRUPTCY     COURT
                            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                                                     FILED
 In re:                                      :     Case No.:     18-24070-
                                                                                     6/11/21 1:00 pm
                                                   GLT
                                                                                     CLERK
                                             :     Chapter:      7
                                                                                     U.S. BANKRUPTCY
 OneJet, Inc.                                :
                                                                                     COURT - :'3$
                                             :
                                             :
                 Debtor(s).                  :
                                             :
 Woody Partners et al.                       :     Adv. No.:     19-02134-
                                                   GLT
                 Plaintiff(s).               :
                                             :
                      v.                     :
                                             :
 Maguire et al.                              :
                                             :     Date:         6/10/2021
                Defendant(s).                :     Time:         11:00


                                             PROCEEDING MEMO

MATTER:                  Status Conference:
                        # 468 Mediator's Certificate of Completion of Mediators Conference
                        # 473 - Amended Mediator's Certificate of Completion
                        # 475 - Status Report filed by Plaintiff Woody Partners
                       # 476 - Status Report filed by Interested Party Rosemary Crawford, Ch.7 Trustee

APPEARANCES:
                       Plaintiffs:         James Cooney and Ryan Cooney
                       Boustead:           Christopher Parrington and Jason Ott
                       Trustee Crawford:   John Richardson
                       Maguire:            David Strassburger
                       Lewis:              Patrick Cavanaugh and Zachary Gordon

NOTES: (11:07)

Court: The mediation report indicates the plaintiffs reached an agreement with the Maguire and Lewis
defendants. Where are we re: the forward movement of this case? As I see it, if there are settlements with
Lewis and the Maguires, the remaining issues are counts 3, 4, and 8 against Boustead and a cross claim by
Pirchesky that is stayed pending arbitration.

J. Cooney: Those are the remaining issues. We still need some additional discovery because in preparing for
the mediation we learned some things about Boustead that will require amending the complaint. We assume
we'll get an objection.

Strassburger: We're hoping to get the settlement agreement signed and buttoned up soon. Motions practice is
anticipated afterwards, especially because of a cross claim from Boustead that will be barred.

Court: And by when would you be able to file those motions?

Strassburger: The settlement requires some motions and then the motions on the cross claims. It depends on
when all of the plaintiffs sign the agreement.
J. Cooney: As of this morning,
    Case 19-02134-GLT      Docwe had 55
                               477      of the
                                     Filed     59 plaintiffs
                                           06/11/21          signed
                                                        Entered     on, so hopefully
                                                                  06/11/21  15:51:09by tomorrow.
                                                                                       Desc Main
                                        Document         Page 2 of 2
Strassburger: Then I would need about 14 days.

R. Cooney: I'm not sure if we need probate court approval before moving for the releases.

Strassburger: Probate court approval is a condition of the settlement.

Court: Can that be concurrent or is it a prerequisite?

Strassburger: We hope to do everything at the same time.

Court: If it's a settlement of claims of two non-debtor parties at this point it's not clear that 9019 would be
invoked.

R. Cooney: It's my belief that only the Debtor or a trustee has standing to raise a 9019 issue.

Parrington: The dates in the status report were fine. We will be objecting to the motion to amend the
complaint, and if it's granted it may require extending those dates because of new parties and counsel
becoming involved. I also know that the trustee has some issue with the allocation of commission funds and
who has priority.

Richardson: We did file a report yesterday articulating some questions and concerns about how the settlement
is being funded and how it impacts the estate and whether it's in the best interest of all creditors, as opposed
to just the plaintiffs. The amount is almost exactly the same as an airplane that's in dispute. And the trustee
did file a notice of claim in the probate court in CA.

Court: Although the trustee has filed an appearance, the trustee is not a party. I will expect that the Maguire
defendants file any motions in the next 14 days and the plaintiffs shall also seek leave to amend within 14
days. I will wait to re-schedule the discovery period pending these motions in order to see how things pan
out, and the stay on discovery and related proceedings is lifted.

OUTCOME:

1. The Court's Status Conference [Dkt. No. 470] is CONCLUDED. To the extent the Plaintiffs intend to seek
leave to amend their complaint, they shall do so on or before June 24, 2021. To the extent the settling parties
seek to file motions to further their settlement, they shall do so on or before June 24, 2021. The Court will
reissue a pre-trial scheduling order after the motions have been adjudicated. [Text Order to Issue]

DATED: 6/10/2021
